 BENJAMINF. RICH CO.457Benjamin F. Rich CompanyandUnited Electrical, Ra-dio and Machine Workers of America and Interna-tional Brotherhood of Pulp,Sulphite and Paper MillWorkers, Plastic and Machine Local 770, Party tothe ContractBenjamin F. Rich CompanyandLydia Cruz. Cases4-CA-5343 and 4-CA-5384June 23, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn March 11, 1971, Trial Examiner Benjamin K.Blackburn issued his Decision in the above-entitledproceeding, finding that Respondent had not engagedin the unfair labor practices alleged in the consolidatedcomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner's Deci-sion and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Trial Examiner: United Elec-trical,Radio and Machine Workers of America, referred toherein as the Charging Party or UE, filed an unfair laborpractice charge against Benjamin F. Rich Company, referredto herein as Respondent, in Case 4-CA-5343 on September9, 1970,' and amended it on November 27. Lydia Cruz filedan unfair labor practice charge against Respondent in Case4-CA-5384 on October 20. On November 30 the GeneralCounsel of the National Labor Relations Board, by the Re-gional Director for Region 4 (Philadelphia, Pennsylvania),consolidated the two cases for hearing and issued a con-solidated complaint alleging that Respondent violated Sec-tion 8(a)(3),(2), and (1) of the Act by recognizingInterna-tionalBrotherhood of Pulp, Sulphite and Paper MillWorkers, Plastic and Machine Local 770, referred to hereinas the Party to the Contract or Local 770, on or about August11 when Local 770 did not represent a majority of Respond-ent's employees and by thereafter entering into a collective-bargaining agreement requiring membership in Local 770 asa condition of employment and by discharging Mrs. Cruz onor about October 16. Respondent's answer, duly filed, admit-ted certain allegations of the complaint and denied others,including the allegation that it had committed any unfairlabor practices.Pursuant to due notice, hearing was held before me inWilmington, Delaware, on January 19, 20, 21, and 22, 1971.The issues litigated were (1) whether Local 770 representeda majority of Respondent's employees when Respondentrecognized Local 770 on August 11 and (2) why Respondentdischarged Mrs. Cruz on October 16. All parties appearedand were given full opportunity to participate, to adducerelevant evidence, to examine and cross-examinewitnesses, toargue orally, and to file briefs. Respondent's motion to dis-miss, made atthe close of the hearing, is disposed of herein.Upon the entire record,2 including a brief filed by the GeneralCounsel, and from my observation of the demeanor of thewitnesseswhile testifying under oath, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, is engaged at itsplant in Stanton, Delaware, in the manufacture of stormwindows. During the year prior to the issuance of the con-solidated complaint in these cases it sold and shippedproducts valued in excess of $50,000 directly to customersoutside the State of Delaware from its plant in Stanton. Onthe basis of these admitted facts, I find that Respondent isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATIONS INVOLVEDThe consolidated complaint alleges, the answer admits,and I find thatUE and Local 770 arelabor organizationswithin the meaning of Section2(5) of the Act.We find that the statement in the first sentence of fn. 4 of the TrialExaminer's Decision, following the reference to theBernhard-AltmannTexascase, is supported by the record. The meaning of the rest of thefootnote is not clear even as corrected by the Trial Examiner's erratumdated April 8, 1971, but, in any event, theMidwest Pipingprinciple wasneither alleged nor litigated, and we do not rely on the remainder of fn. 4.Dates are 1970, unless otherwise indicated.I have marked as Trial Examiner's Exhibit 1 and placed in the recorda telegram which I received a few minutes after hearing closed in whichcounsel for the Charging Party renewed his motion, denied by me on Janu-ary 21, for a continuance until January 25 on the ground that he could notbe present on January 22.191 NLRB No. 89 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESA. Case 4-CA-53431.FactsUE beganorganizing Respondent's employees in late July.As part of its campaign it leafleted the plant several times.Local 770 also sought to organize Respondent's employees.The record does not reveal whether it resorted to leaflets inthe organizing stage of its campaign. Frank Chaiken, Re-spondent's president, became aware that efforts were beingmade to organize the employees although not which union orunionswere involved. Consequently, around August 1, heconsulted Jacob Kreshtool, a Wilmington attorney, and re-tained him to represent Respondent in connection with labormatters.Gene Derrickson is an international representative of theInternational Brotherhood of Pulp, Sulphite and Paper MillWorkers. Prior to August 10, he and Kreshtool had crossedswords in a couple of cases in which Kreshtool had repre-sented companies whose employees Local 770 bad sought toorganize. Both Derrickson and Kreshtool are active in Dela-ware State politics. On the evening of Monday, August 10,Kreshtool visited Derrickson's home on political business.Derrickson happened to mention that he was engaged in acampaign to organize Respondent. Kreshtool replied that herepresentedRespondent.Derrickson said he demandedrecognition.Kreshtool asked if he was kidding. Derricksonassured Kreshtool he was serious, adding that he would be intouch with Kreshtool in a day or two.Later that evening, Kreshtool telephoned Chaiken and toldhim what had happened. Chaiken told Kreshtool his primaryconcern was that Respondent's production not be hamperedby any labor troubles. Chaiken gave Kreshtool authority todo whatever he thought was in Respondent's best interest.On the morning of Tuesday, August 11, 43 authorizationcards signed by Respondent's employees and designating Lo-cal 770 as their bargaining agent were delivered to Kresh-tool's office.On that day, there were 73 hourly rated em-ployees,excludingoffice clerical employees, guards,watchmen and supervisors,' at Respondent's plant. (Of these,considerably more than half are Puerto Ricans whose nativelanguage is Spanish.Some 15 or 20 of them are unable tocommunicate in English.) Kreshtool inspected the cards. Hedid not compare the names they bore with a list of Respond-ent's employees because he had no such list in his possessionat that time. He concluded that Local 770 did, in fact, repre-sent a majority of Respondent's employees. Later that day,Derrickson visited Kreshtool at his office and picked up thecards. Kreshtool granted recognition to Local 770. Derrick-son subsequently destroyed the cards.That day and the next, Kreshtool and Derrickson nego-tiated, either by telephone or in Kreshtool's office. They usedas a format for their discussions a contract which they hadpreviously negotiated for another of Kreshtool's clients. Onthe evening of Thursday, August 13, they met in Kreshtool'soffice. At this session, Chaiken was also present for Respond-ent;Bennett, another representative of the InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, forLocal 770. None of Respondent's employees was present.Agreement was reached on a 30-month contract. It providedfor an immediate 15-cent-an-hour pay raise and two 10-centraises, oneat thebeginningof the second year and the otherat its end, an additional paid holiday on Good Friday, and'This unit description is taken from a paragraph of the consolidatedcomplaint which is admitted in the answer. I find that it is an appropriateunit for purposes of collective bargaining.2 weeks' vacation after 5 years' service. It included variousother changes in the terms and conditions of employment atRespondent's plant. Among these was a union shop clausewhich read:All employees coming under this Agreement shallbecome and remain members of the Union in goodstanding as a condition of employment seventy-five (75)working days after thebeginningof their employment or30 days after the signing of this Agreement which everis later.Derrickson's agreement to the contract worked out wassubject to ratification by employees in the unit. On Friday,August 14, Local 770 leafleted Respondent's plant,announc-ing a meeting on Saturday, August 15, for that purpose. Themeeting was held as advertised. Approximately 20 employeesshowed up. A vote was taken. The result was in favor ofratification. In the meantime, Kreshtool prepared a docu-ment setting forth the agreement reached on the evening ofAugust 13 and ratified on the morning of August 15. Repre-sentatives of Respondent and Local 770 signed it on theafternoon of August 15.UE telephoned Chaiken on Monday, August 17, and wasreferred to Kreshtool. Kreshtool received a call from Hel-fand, an official of UE, that day. These were the first contactsby UE of any official or representative of Respondent. Hel-fand said UE wanted to meet with Kreshtool. Kreshtool didnot reveal that Respondent had already recognized and en-tered into a collective-bargaining agreement with anotherunion. He made an appointment to meet James Hart, a fieldorganizer for UE, in his office, the next morning. On themorning of Tuesday, August 18, Kreshtool received a tele-phone call from Helfand and Hart. They accused him ofviolating the law. They told him Hart was not going to keepthe appointment. They announced that UE was filing a peti-tion for an election instead. That day, UE filed Case 4-RC-8803, a petition for an election among Respondent's em-ployees.During the lunch break August 18, starting at noon, Der-rickson and his associates met with all the employees in Re-spondent's cafeteria and explained the contract to them. Thismeeting was held with Respondent's permission. A notice ofthe meeting was placed on the plant bulletin board on August17.One of Derrickson's associates who speaks Spanish waspresent.2.Analysis and conclusionsThe General Counsel tried this case on aBernhard-Altmann`theory, i.e.,Respondent violated Section 8(a)(2)and (1) of the Act by recognizing Local 770 at a time whenLocal 770 did not represent a majority of its employees. Tothat end, he called as witnesses 23 of the 73 employees in theunit on August 11 to testify that they had not signed anauthorization card for Local 770. In addition, the rejectedexhibit file contains affidavits to the same effect from 14 morepersons in the unit on August 11 who were subpenaed by theGeneral Counsel but failed to appear to testify. Dead affida-vits are an incompetent substitute for live witnesses. Twenty-three are considerably less than half of 73. Therefore, the"Bernhard Altmann Texas Corporation,122 NLRB 1289, affd. 366 U.S731 The General Counsel specifically disclaimed any reliance on aMidwestPiping & Supply Co., Inc.,63 NLRB 1060, theory. In any event, the onlyevidence which might be relevant to such a theory is Kreshtool's frankadmission he was aware,prior to August 10, that Respondent's plant wasbeing leafleted with UE leaflets dated July 28 and August 6, 11, and 13. Thisfalls far short of establishing that Kreshtool, when he recognized Local 770on August 11, knew more than one union was seeking to organize Respond-ent's employees. BENJAMIN F. RICH CO.General Counsel has failed to prove, by this direct technique,that Local 770 did not represent a majority of employees inthe unit when Respondent recognized it on August 11.The General Counsel also contends that the record as awhole justifies an inference that Local 770 did not representa majority on August 11. He relies, mainly, on Local 770'sfailure to produce its authorization cards or a list of theemployees who signed cards for it prior to August 11 inresponse to his demand for them. He also relies on Derrick-son's inability to pick out, from the list of names which theparties stipulated comprised the 73 employees in the unit onAugust 11, the name of even one who had signed a card forLocal 770 and on Kreshtool's admission that he had no suchlist to compare Local 770's alleged cards with when he con-cluded Local 770 did have a majority. He argues that, evenifDerrickson did show 43 cards to Kreshtool, they mighthave included some signed by nonunit employees.To draw the inference urged by the General Counsel, Iwould have to discredit Derrickson's testimony that he pre-sented 43 cards signed by unit employees to Kreshtool onAugust 11 and thereafter destroyed them because they hadserved their purpose. I would also have to discredit Kresh-tool's testimony that he looked through a stack of approxi-mately 55 to 65 cards none of which, on its face, gave himany cause to doubt its authenticity, as well as his testimonyabout his prior relationship with Derrickson in labor rela-tions matters which caused him to conclude that the interestof his client would be best served by immediate recognition.As is already indicated in the section entitled "Facts" above,I credit both Derrickson and Kreshtool, having no reasonfrom either their demeanor on the witness stand or the recordmade before me to discredit them. Therefore, the GeneralCounsel has failed to prove, by this indirect technique, thatLocal 770 did not represent a majority of unit employees onAugust 11.American Beef Packers, Inc.,187 NLRB No. 135.I conclude that Respondent did not violate Section 8(a)(2)and (1) of the Act when it recognized Local 770 as the collec-tive-bargaining representative of a unit of its hourly ratedemployees on August 11. Since Respondent's recognition ofLocal 770 was legal, it follows that it was free to enter intoa contract with Local 770 which contained a valid union-security clause. Consequently, I conclude that Respondentdid not violate Section 8(a)(3) and (1) of the Act when it didjust that on August 15.B.Case 4-CA-53841.FactsLydia Cruz began working for Respondent in August1969. She was a capable employee whose work was satisfac-tory.Her foreman, Robert Martin, praised her on occasionfor her quiet manner and the amount of her production. Shewas one of three leaders among the employees in UE's organ-izing campaign. The other two were Olga Sanchez and Jose(William)Silva.On October 12 Angel Beltran, a rank-and-file employee,toldMrs. Cruz that other rank-and-file employees had toldhim she was going to be fired.Gary Feinberg investigated Case 4-CA-5343 for the Gen-eralCounsel.He interviewed many of Respondent's em-ployees at the post office building in Wilmington on theevenings of October 15 and 16 to determine whether they hadsigned authorization cards for Local 770. During the day onOctober 15, Mrs. Cruz spoke to several employees to remindthem to see Feinberg that evening.Elizabeth Pacheco, a rank-and-file employee, saw NaomiBosch, a rank-and-file employee, speak to Martin on theafternoon of October 15. The only part of the conversationshe overheard was Miss Bosch's mention of the names "Lydia459and William." Around 2 that afternoon, Mrs. Pacheco spoketoMrs. Cruz in the ladies' room. She told Mrs. Cruz to becareful of Miss Bosch because Miss Bosch had gone to theoffice and told the bosses about the meeting scheduled thatnight.The next morning, a few minutes before the work bell wasscheduled to ring, Mrs. Cruz got into an animated conversa-tion, in Spanish, with Miss Bosch. Mrs. Cruz told Miss Boschthat Miss Bosch did not have to go into Mrs. Cruz' business,that she did not have to go to the office to tell the bosses aboutMrs. Cruz' business that was none of Miss Bosch's business,thatMrs. Cruz could do anything she wanted to do outsideof her worktime. The argument ended when Miss Boschbroke into tears, threw her hands up to her face, and ransobbing from the building just as the work bell rang. Mrs.Cruz went to work.Donald Janvier, Respondent's assistant plant supervisor,observed the incident, although he did not know why Mrs.Cruz and Miss Bosch were arguing. Janvier speaks no Span-ish.He followed Miss Bosch from the building. After search-ing for a few minutes, he found Miss Bosch lying in one ofthe parked automobiles on Respondent's parking lot. She wasstill crying. Janvier asked her what was the matter. She re-plied that she had not made any trouble for Mrs. Cruz andMrs. Cruz was trying to make trouble for her. Janvier beggedMiss Bosch to come back because he needed her on theproduction line. After approximately 10 minutes, he gave upand returned to the plant. As he came into the building, hetoldMartin that he was going to fire Mrs. Cruz. He went towhere Mrs. Cruz was working. He told her to punch hertimecard out because she was fired. Mrs. Cruz protested thathe could not fire her and that she would not leave. Janviersaid, "Well, if you don't go, I'll call the police and have themtake you off the property."Mrs. Cruz replied, "I go but I'll be back." She then leftwithout further incident.MissBosch returned to the plant afew minutes later and went to work. She continued to workfor Respondent without incident until November, when shequit.2.Analysisand conclusionsRespondent contends that Janvier discharged Mrs. Cruzbecause Miss Bosch's services as a glazier were essential onthe production line and Mrs. Cruz, by causing Miss Bosch torun from the building, was responsible for closing down theline. The General Counsel contends that Respondent's osten-siblemotive is a pretext masking its real motive, Mrs. Cruz'union activities, especially her activity in arranging for em-ployees to see Feinberg in his investigation of a pending unfairlabor practice charge against Respondent. I do not reach theultimate issue of Respondent's motive because the GeneralCounsel has failed to prove one of the prerequisites to afinding that Respondent violated the Act by discharging Mrs.Cruz. There is no evidence in the record which will sustaina finding that Respondent had knowledge of Mrs. Cruz'union activities, either generally or in connection with Fein-berg's investigation of Case 4-CA-5343.In addition to the testimony on which some of the findingsset forth in the section entitled "Facts" above is based, Eliza-beth Pacheco testified that, about 10 minutes after she sawNaomi Bosch talking to Martin, the foreman, Judy West,another rank-and-file employee, told Mrs. Pacheco that Mar-tin had just asked her about the meeting scheduled for thatevening.Mrs. Pacheco also testified that when she spoke toMrs. Cruz in the ladies room, she told Mrs. Cruz what JudyWest had said to her. Neither Judy West nor, Robert Martinwas called as a witness. Respondent objected to .Mrs.- Pa-checo's testimony about Judy West on the ground of heresay 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDand moved that it be stricken. The General Counsel took theposition that it was competent evidence on which to base afinding of company knowledge. I ruled that it wasinadmissi-ble asheresay when offered for that purpose and grantedRespondent's motion to strike. Therefore, the only facts onwhich a finding of company knowledge could be based arethose set forth above. I find them insufficient for that purpose.Consequently, I conclude that the General Counsel has failedto prove, by a preponderance of the evidence, that Respond-ent violated Section 8(a)(3) and (1) of the Act by dischargingLydia Cruz on October 16.Upon the foregoing findings of fact, and on the entirerecord in these cases, I make the following:CONCLUSIONS OF LAW1.BenjaminF. Rich Companyis anemployerengaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.United Electrical,Radio and Machine Workers ofAmerica and International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, Plastic and Machine Local 770, arelabor organizations within the meaning of Section 2(5) of theAct.3.The allegations of the consolidated complaint that Re-spondent violated Section 8(a)(3), (2), and (1) of the Act byrecognizing Local 770 on or about August 11, 1970, whenLocal 770 did not represent a majority of Respondent'shourly rated employees and by thereafter entering into acollective-bargaining agreement requiring membership in Lo-cal 770 as a condition of employment and by dischargingLydia Cruz on or about October 16, 1970, have not beensustained.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDERThe consolidated complaint is dismissed in its entirety.